Order entered May 21, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00125-CV

  JEFFREY LEIBOVITZ AND SEQUOIA FRANKFORD SPRINGS 23, L.P., Appellants

                                             V.

                  SEQUOIA REAL ESTATE HOLDINGS, L.P., Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-14357

                                          ORDER
        On May 12, 2014, we ordered Dallas County District Clerk Gary Fitzsimmons to file, no

later than May 16, 2014, a supplemental clerk’s record containing a copy of Defendants’ August

26, 2013 Proposed Jury Charge.       To date, the supplemental record has not been filed.

Accordingly, we again ORDER Dallas County District Clerk Gary Fitzsimmons to file, no later

than May 27, 2014 the requested record.

        We DIRECT the Clerk of the Court to send a copy of this order to Mr. Fitzsimmons and

the parties.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE